Judgment, Supreme Court, New York County (Beatrice Shainswit, J.), entered October 9, 1996, dismissing the action as barred by the Statute of Limitations, unanimously affirmed, with costs.
The motion court correctly held that long-arm jurisdiction (CPLR 302 [a] [1]) could have been obtained over defendant with respect to both of plaintiff’s causes of action, the first of which alleges the parties’ maintenance of a joint bank account in New York and defendant’s drawing of a check on that account to plaintiff’s order that was dishonored for insufficient *264funds, and the second of which alleges defendant’s withdrawal of funds from the account in an amount that exceeded his interest therein (see, Bankers Trust Co. v Suarez, 526 F Supp 1262; Catauro v Goldome Bank for Sav., 189 AD2d 747; cf., Masonite Corp. v Hellenic Lines, 412 F Supp 434, 438-439). Accordingly, the tolling provision of CPLR 207 does not apply (CPLR 207 [3]), and the complaint was properly dismissed as time-barred. Concur—Rosenberger, J. P., Nardelli, Rubin and Williams, JJ.